DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 31 January 2022 has been entered.

Response to Amendment
Applicant’s response, filed 31 January 2022, is accepted and appreciated by the Examiner.  Claims 1-29 are presented in their previous form as entered on 20 December 2018.  In response, all previous rejections are maintained and this action is made final.

Response to Arguments
Applicant's arguments filed 31 January 2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that claims 1-29 are patent eligible under 35 U.S.C. 101, the Examiner respectfully disagrees.  Applicant contends that a person having ordinary skill in the art would recognize that the “mathematically intensive calculations” involved in generating a “best fit” metric could not practically be performed in the human mind.  In the first place, the Examiner notes that the act of curve fitting is designated a “mathematical calculation” in the rejection, consistent with the Applicant’s argument of “mathematically intensive calculations.”  The portion of the claim that is considered a mental process is “determining a threat category,” because, once the “mathematically intensive calculation” of curve fitting has been performed, the mere determination that a particular statistical distribution indicates a particular threat category is a mental judgement easily made in the human mind.  Secondly, the Applicant has not provided sufficient evidence or limitation on the data obtained to show that the calculations would be too intensive to be performed mentally.  On the contrary, the Applicant has adamantly maintained that the claimed method can be performed using only one sensor (see, for example, pg. 4 of the remarks of 7 May 2020).  It would certainly be possible to mentally perform curve fitting with a sufficiently small dataset.  Regardless, if the Applicant insists that the entirety of the alleged abstract idea falls under the umbrella of mathematical calculation, this would not change the conclusion of the rejection, so the argument is moot.

Regarding the Applicant’s arguments that the additional limitations integrate the abstract idea into a practical application, the Examiner respectfully disagrees.  Regardless of the Applicant’s argument that “prior art emergency response management system are incapable of providing” the solutions to the claimed invention, these arguments appear to be directed at the novelty of the abstract idea itself.  The receiving and communicating steps do no more than obtain the data necessary to 
Regarding the Applicant’s argument that the claims add “significantly more” to the alleged abstract idea at Step 2B of the eligibility analysis, the Examiner respectfully disagrees.  Applicant asserts significant improvement and expansion of “emergency management system sensitivity and detection capabilities.”  However, there are no limitation provided on the sensing technology that suggest such improvement.  Rather, the improvement appears to lie solely in the abstract analysis algorithm itself.  An improvement to an abstract algorithm is nonetheless abstract and patent ineligible. 
Regarding the Applicant’s argument that the claimed invention if fully enabled under 35 U.S.C. 112(a), the Examiner respectfully disagrees.  As noted previously, while the Applicant argues that expert opinions may be incorporated into the sensor weights, this is not particularly pertinent to the rejection, because the scope of enablement rejection is based on lack of any clear example in which the same sensor data would be used to detect all of a terrorist attack, industrial disaster, and natural disaster, such that the statistical analysis described in the specification performed on 
As repeatedly noted in response to the Applicant’s arguments throughout prosecution, the Applicant continues to provide only vague generalities in place of pointing out which sensor data would be used to detect all three threat categories (without changing which sensor data is referred to between categories, as that is not
consistent with what is disclosed in connection to Fig. 6C). As previously stated in the
Office Action of 5 April 2019, in order for the analysis described in connection with Fig.
6C to make rational and useful sense, there has to be an overlap in the sensors monitoring for each of these three threat categories.  It is the overlap of sensors and sensor data that the Applicant has failed to address and continues to fail to address.

	The Applicant generally describes an environment of a nuclear power plant, but does not provide sufficient details to demonstrate that it would be an enabling example.  While the Applicant generically invokes “common sensor data,” no clear indication of 
The Applicant broadly describes types of sensors that may be used in the environment (e.g. temperature, seismic, chemical, radiation) but does not even go so far as to clearly allege that one of those types of sensors would be used detect all of these threat categories, let alone provide an example of a sensor placement that would be sufficient for that end.  The Applicant has not provided an example that rationally fits the method to discloses, because if a particular sensor can only be used to detect a natural disaster, for example, it would make no rational sense to perform a statistical analysis on its data to see if it matches an industrial disaster or terrorist attack.  If the Applicant cannot produce such an example (as they have failed to do thus far), then it is unreasonable to expect that a person of ordinary skill can do what the Applicant cannot without undue experimentation.  The Applicant notes that the specification mentions chemical and temperature sensors, but no particular arrangement of sensors is described, nor is there any indication of how the sensors would be used to detect all 
Regarding the Applicant’s argument that a person skilled in the art would clearly understand that sensor readings would be taken over time and that curve fitting to statistical distributions may correspond to temporal readings from a single sensor, the Examiner reiterates previous arguments.  The mathematical method of “generating risk factors” as disclosed to obtain the claimed statistical distributions differs significantly from other methods found in the prior art. While the Examiner does not question that a person of ordinary skill would be able to follow the complex mathematical instructions of the invention, they do not address all details of how one would obtain the distribution for a single sensor. An issue that the Examiner has raised, and which the Applicant has not addressed, is that threat events, such as terrorist attacks and natural disasters, are innately localized in time. Consequently, if one were to use a temporal distribution of sensor readings to identify a threat category it would be necessary to determine the appropriate time range to use so that the “risk factors” can take on an extreme value distribution in the event of an emergency. It is not credible that a single event localized in time would dictate the statistical distribution of readings over the entire lifetime of the sensor. Due to the difference of the disclosed method of obtaining the “statistical distribution curves” from “generated risk factors” from anything in the prior art, the ."   A person of ordinary skill might contemplate that the distribution could be a distribution of temporal readings, but that does not change the fact that the disclosure and claims are unclear with regard to the limitation.
The Applicant further argues that paragraphs [0084]-[0089] clearly illustrate that curve fitting to statistical distributions correspond to temporal readings from a single sensor.  In the first place, the Examiner cannot fathom how an example involving two sensors illustrates a distribution of a temporal readings from a single sensor.  Indeed, the example specifically refers to adding weighted values from two sensors to generate a “net weighted sensor indication value,” so if anything the cited paragraphs of the disclosure would be indicative of a distribution of combined values from multiple sensors.  Secondly, the cited paragraphs do not indicate distribution of temporal readings because they do not explain where the distribution comes from at all.  Paragraph [0085] states that “the temperature and chemical sensors have a respective Beta Distribution curve.”  There is no discussion of where this curve comes from or how it is created, simply a statement that that sensors have such a curve.  The description explains how to combine Beta Distribution curves but offers no explanation regarding how they are obtained in the first place.   Applicant’s counterargument that PHOSITA (person having ordinary skill in the art) would understand how to generate a Beta Distribution curve is a bare assertion without evidence and, regardless of the veracity of 
Furthermore, in response to the Applicant’s assertions that PHOSITA would understand that the sensor reading would be processed in accordance with performing curve fitting according to extreme-value statistical analysis, Examiner reiterates that the Applicant’s disclosed method differs considerably from the related art and, even before any curve fitting is performed, the disclosed method of “generating risk factors” differs considerably from emergency management methods found in the prior art.  In light of the dissimilarity from prior art methods, the lack of a clear disclosure of what the sensor statistical distribution is a distribution of (including lack of any labeled axes) would make it difficult for the person of ordinary skill to assess exactly what the risk factors are and how they should be constructed.
Regarding the Applicant’s argument that the meaning of the terms “extreme statistical distribution” and “non-extreme statistical distribution” would be known to a person of ordinary skill, the Examiner respectfully disagrees.  Applicant alleges that the Office Action “acknowledged” that the meaning of “extreme statistical distribution” is known.  However, the Office Action only acknowledged that the term “extreme value distribution” is known in the art.  Furthermore, the term “non-extreme statistical distribution” has not been found anywhere in the art outside the Applicant’s disclosure and it is not defined by the disclosure.  The only certain scope of “non-extreme statistical distribution” from the written description is that it includes Gaussian distributions.  Whether any other type of statistical distribution is covered by the term is unclear.  
.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 1, 23, 27, and 28, the Applicant has not clearly described how different types of statistical distributions associated with particular sensor readings can be used to distinguish between threat categories of the types disclosed in the 
The only example for each disclosed threat category are as follows: the example of Hurricane Katrina for natural disasters, the example of the BP oil spill for industrial disasters, and the example of the September 11, 2001 attack for terrorism.  No example at all is provided for what the safety risk category is intended to represent or how it is distinct from the other categories.  Safety risk is a clear enough term on its own, but the other categories correspond to causes of threat and all of them present a safety risk.  The Examiner cannot think of a single piece or combination of sensor data for which the distribution of such data could credibly be used to predict which of these types of events would occur and the Applicant has not specified any sensor data for this purpose.  Perhaps, the Applicant did not intend to imply that these are the specific types of terrorist attacks, natural disasters, and industrial disasters that the method would be 
Furthermore, there clearly exist other real world examples for which the claimed method simply would not work to distinguish threat categories.  For example, there is no credible way one would sense the radiation at the site of the Chernobyl disaster and determine on the basis of a distribution of the radiation sensed whether the disaster was caused by a terrorist attack or an industrial accident.  In general it is unclear what specific kinds of disasters can be distinguished using what particular arrangement of sensor data.  Although the Examiner does not find it entirely incredible that such examples may exist, the lack of description providing a fully realized example to adequately describe the approach requires undue experimentation for the person of ordinary skill to actually apply the claimed method.
Although the independent claims do not limit the threat category, the claims are also not enabled generically because no examples whatsoever are provided for any other threat categories other than the ones mentioned, so there is also no fully realized example for any other threat category and it would also require undue experimentation to determine the appropriate categories and combination of sensor data for such unnamed threat categories.
In re Wands provided eight undue experimentation factors to aid in determining whether necessary experimentation is “undue.”  The factors include:
(A) The breadth of the claims 
The claims of the instant application are quite broad.  They can generically include any kind of sensor data and that data may be used in a largely unspecified manner to determine “risk factors,” the distribution of which is fit to generic statistical distributions that can be used to distinguish between any type of "threat categories."  Even the dependent claims, which alternately further limit the distributions and threat categories and how to calculate risk factors still include broad, potentially overlapping categories.
(B) The nature of the invention
The nature of the invention is to distinguish between threat categories including terrorist attacks, industrial disasters, and natural disasters based on statistical distributions fit using the same sensor data.  This does not appear to be generically possible for any such disasters using any sensor data and it is not clear what type of examples should be contemplated.
(C) The state of the prior art
The state of the prior art broadly includes some distinguishing of threat categories using statistical distributions, but does not appear to include distinguishing between the particular types of categories disclosed using statistical distributions of the same sensor data.  Although Gumbel, Weibull, and Frechet distributions are known to be associated with the threat categories disclosed, they are not known to be used to distinguish between these categories.
(D) The level of one of ordinary skill; 
The level of one of ordinary skill is certainly sufficient that one of ordinary skill would have familiarity with the disclosed distributions and could perform curve fits to such distributions.  However, it is not sufficient that the person of ordinary skill would simply know what sensor data would be used for what events in the disclosed categories such that a distribution can be determined that would allow one to distinguish between the disclosed threat categories.
(E) The level of predictability in the art
There exists no well-known predictability that if sensor data conforms to one type of statistical distribution one can reliably predict the cause of the threat including whether it was a result of terrorism, natural disaster, or industrial disaster.
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples
These two factors in particular represent the largest problem concerning enablement.  The inventor has not provided sufficient direction because no specific working example has been disclosed where distributions from some specific kind of sensor data can be used to distinguish between specific examples of each threat category
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The quantity of experimentation is high in consideration that one would have to contemplate and attempt many types of threat categories, arrangements of sensors, 
Regarding claims 5-9, these claims are particularly lacking in enablement because they specifically require distinguishing between the specific categories of terrorism, industrial disaster, natural disaster, and safety alert.  These categories are potentially overlapping and the disclosure does not indicate any particular examples of these categories that could be distinguished using any particular set of data.  
Regarding claims 2-22, 24-26, and 29, the dependent claims are rejected as lacking enablement for at least the same reason as the independent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-29  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 23, 27, and 28, the claims include reference to a “plurality of statistical distribution curves" to which risk factors generated from sensor readings are fit.  However, it is unclear exactly what is statistically distributed or if it is even possible that such distribution can be obtained from only “one sensor device.”  It is 
Claims 1, 23, 27, and 28 also recite “extreme statistical distribution” and “non-extreme statistical distribution.”  The scope of these terms is not clear, and the terms are not defined by the specification, which only provides examples of each distribution.  Therefore, the terms are indefinite, because the metes and bounds of the claims are not clear.
Regarding claims 5-9, the claim requires that different statistical distributions including Gumbel, Weibull, Frechet, and “non-extreme distributions” are used to identify different “threat categories."  However, some of the threat categories appear to be potentially overlapping.  While a terrorist threat and a natural disaster are distinct, an industrial disaster may be caused by either of these events.  Furthermore, any of these categories could reasonably be identified as a “safety alert" category, so there is complete overlap with the non-extreme distribution.
Regarding claims 2-22, 24-26, and 29, the dependent claims are rejected as lacking enablement for at least the same reason as the independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites:
A method executed by at least one processor of a computer system of an emergency management system, the processor-executed method comprising: receiving sensor readings from at least one sensor device; generating risk factors for the at least one sensor device using weighted sensor indications associated with the received sensor readings and a sensor statistical distribution associated with the at least one sensor device; curve fitting the generated risk factors to a plurality of statistical distribution curves, wherein each of the statistical distribution curves is a respective type of statistical distribution indicative of a respective threat category, and wherein the plurality of statistical distribution curves includes at least one statistical distribution curve of an extreme statistical distribution type and at least one statistical distribution curve of a non-extreme statistical distribution type; determining a threat category as being one of the respective threat categories based on the generated risk factors providing a best fit with one of the plurality of statistical distribution curves, the threat category being determined as the respective threat category associated with the type of statistical distribution of the one of the plurality of statistical distribution curves providing the best fit with the generated risk factors, wherein the threat category associated with a statistical distribution curve of an extreme statistical distribution type is different from the threat category associated with a statistical distribution curve of a non-extreme statistical distribution type; and communicating information concerning the determined threat category to a user of the emergency management system for managing the threat based on the determined threat category.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations), certain methods of organizing human activity, and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.

Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because the additional limitations in the claim are only: receiving sensor readings from at least one sensor device; and communicating information concerning the determined threat category to a user of the emergency management system for managing the threat based on the determined threat category.  These limitations do not amount to a practical application because they refer to insignificant extra-solution activity of receiving data and outputting analysis results.  Furthermore, they are non-specific and can refer to any kind of sensor device and any kind of threat.  Thus, there is no specific machine or specific transformation and no improvement to a particular technology.

Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations refer to generic insignificant extra-solution activity as indicated above.  For example, Skatter (US PGPub 20050128609) and Hnatio (US PGPub 20120123822) both teach receiving sensor readings and communicating information concerning a determined threat category.  Therefore, the claim does not amount to significantly more than an abstract idea.
Claim 23 recites substantially the same abstract idea as claim 1, only with fewer limitations.  The limitations identified as abstract with respect to claim 1 are still abstract in the context of claim 23 for the same reasons. The additional limitations are the same as in claim 1 and, thus, do not add a practical application or amount to significantly more for the same reasons.  
Claim 27 recites substantially the same abstract idea as claim 1.  Furthermore, claim 27 recites the same additional limitations and adds only: a memory; and a processor disposed in communication with the memory and configured to issue processing instructions in the memory to: (perform the abstract idea and same additional steps addressed with respect to claim 1).  The processor and memory amount to mere computer implementation of the abstract idea, which is neither sufficient to indicate a practical application as Step 2A, Prong One or amount to significantly more at Step 2B.
Claim 28 recites substantially the same abstract idea as claim 1.  Furthermore, claim 27 recites the same additional limitations and adds only: a processor-readable medium storing processor-issuable emergency management instructions to: (perform the abstract idea and same additional steps addressed with respect to claim 1 ).  The processor-readable medium amounts to mere computer implementation of the abstract idea, which is neither sufficient to indicate a practical application as Step 2A, Prong One or amount to significantly more at Step 2B.
Claims 2-10, 20, 21, and 24 simply further limit the mathematical limitations and mental processes of the independent claims, and, thus, do not add any additional limitations.
Claim 11 is directed to a programmable intelligent sensor.  Intelligent sensors are tools of extra-solution data gathering and are well-known in the art.  Therefore, the claim does not amount to significantly more than the abstract idea.
Claim 12 refers to operation range information which is merely numerical data used in abstract steps and thus does not add anything significantly more.
Claim 13 refers to a plurality of sensor devices.  This is mere duplication of parts, and thus cannot be considered to add significantly more over the abstract idea of claim 1.
Claim 14 refers to retrieving data from sensors and, thus, is drawn to insignificant extra-solution activity as indicated with respect to claim 1.  Furthermore, Skatter indicates inclusion of text information, as does Hnatio.
Claim 15 is directed to providing weighting factors and numerical values and applying the weighting factors to the numerical values.  This is simply a mathematical calculation as noted with regard to weighting with respect to claim 1.
Claim 16 merely further limits the mathematical calculation of claim 15.
Claim 17 recites options for the textual components include explicit “mathematical operations” and known statistical parameters such as mean and standard deviation.  Therefore, the claim is directed to an abstract idea without significantly more.
Claim 18 merely further limits the abstract mathematical calculations of claim 17.
Claim 19 merely adds an additional sensor device, which is essentially duplication of parts, and also consistent with Skatter and Hnatio, and additional mathematical calculation.  Therefore, it does not amount to significantly more than the abstract idea.
Claim 25 is directed to generating “other risk factors.”  Since the generation of risk factors is abstract for reasons addressed with respect to claim 1, this only further limits the abstract idea.
Claim 26 only adds that the risk factors are adjustable by a human.  The fact that a human expert can adjust the factors is a clear indication that the limitation refers to a mental process and is, thus, abstract.
Claim 29 further limits the weighted sensor indications.  As noted with respect to claim 1, weighting sensor indications is an abstract mathematical calculation.  Furthermore, text-based input is consistent with both Skatter and Hnatio and, thus, does not amount to significantly more than the abstract idea.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977. The examiner can normally be reached 9:30 am - 7 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIAM R CASEY/Examiner, Art Unit 2862                                                                                                                                                                                                        
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864